UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4610


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LUIS LABASTIDA, a/k/a Guicho,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:16-cr-00001-DKC-5)


Submitted: June 20, 2017                                          Decided: June 27, 2017


Before SHEDD and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Susan A. Hensler, Baltimore, Maryland, for Appellant. Leah Bressack, Lindsay Eyler
Kaplan, Assistant United States Attorneys, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luis Labastida pled guilty to conspiracy to possess with intent to distribute and to

distribute cocaine, in violation of 21 U.S.C. § 846 (2012). The district court sentenced

him to 66 months’ incarceration, below the Sentencing Guidelines range established by

the district court.   In accordance with Anders v. California, 386 U.S. 738 (1967),

Labastida’s counsel has filed a brief certifying that there are no meritorious grounds for

appeal but questioning whether Labastida’s plea was knowing and voluntary. Labastida

filed a pro se brief, repeating counsel’s argument and contending that the district court

erred in calculating his offense level, that his sentence is substantively unreasonable, and

that his plea counsel was ineffective. We affirm.

       Defense counsel and Labastida both question whether Labastida’s plea was

knowing and voluntary, given that Labastida speaks little English and did not have a

written, translated copy of his indictment or plea agreement. To be constitutionally valid,

a plea must “be the voluntary expression of [a defendant’s] own choice.” Brady v.

United States, 397 U.S. 742, 748 (1970). A defendant must enter a plea “knowingly and

intelligently, with sufficient awareness of the relevant circumstances and likely

consequences.” United States v. Moussaoui, 591 F.3d 263, 278 (4th Cir. 2010) (internal

quotation marks omitted).      When determining whether a defendant entered a plea

knowingly and voluntarily, we “look to the totality of the circumstances surrounding it,

granting the defendant’s solemn declaration of guilt a presumption of truthfulness.” Id.

(alterations and internal quotation marks omitted).



                                             2
       At the plea hearing, where Labastida had the aid of an interpreter, the district court

reviewed the plea agreement, and Labastida stated that he agreed to its provisions.

Labastida also stated that he communicated with his attorney in Spanish and that his

attorney read the indictment and plea agreement to him in Spanish and answered all of

his questions. Accordingly, we conclude that the absence of a written translation does

not render Labastida’s plea constitutionally invalid.

       Turning to the grounds for appeal raised in the pro se brief, Labastida argues that

the district court erred in its calculation of his criminal history points and its related

determination that he did not qualify for a two-level reduction in offense level under U.S.

Sentencing Guidelines Manual § 2D1.1(b)(17) (2015). We have reviewed these claims

and conclude that the district court committed no error—plain or otherwise. See United

States v. Syms, 846 F.3d 230, 235 (4th Cir. 2017) (stating standard of review), cert.

denied, __ S. Ct. __, 2017 WL 1426479 (U.S. May 22, 2017) (No. 16-8790). Next,

although Labastida asserts that his sentence is substantively unreasonable, we conclude

that no evidence in the record rebuts the presumption of reasonableness accorded

Labastida’s below-Guidelines sentence. United States v. Louthian, 756 F.3d 295, 306

(4th Cir. 2014); see Gall v. United States, 552 U.S. 38, 41, 51 (2007) (discussing

appellate review of sentences). Finally, we decline to review on direct appeal Labastida’s

claims that his plea counsel provided ineffective assistance. See United States v. Faulls,

821 F.3d 502, 507 (4th Cir. 2016) (providing standard).

       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal. We therefore affirm the district court’s

                                             3
judgment. This court requires that counsel inform Labastida, in writing, of the right to

petition the Supreme Court of the United States for further review. If Labastida requests

that a petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Labastida.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                             4